Citation Nr: 1617007	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  08-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to a service-connected right ankle disability or hypertension.

2.  Entitlement to an increased initial rating in excess of 30 percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION


The Veteran had active service from May 1972 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

These claims were previously before the Board in February 2012 and July 2014 and remanded for further development.  


FINDINGS OF FACT

1.  A psychiatric disability, diagnosed as depression with anxiety, had its onset in service.

2.  Throughout the appeal, the Veteran's hypertensive heart disease has not been productive of more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  Unspecified depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an evaluation in excess of 30 percent for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (DC) 7007 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for an increased rating for hypertensive heart disease arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, private treatment records, and VA examination reports have been obtained and associated with the claims file.  

Pursuant to the July 2014 Board remand directives, additional private treatment records from Dr. Coira and Dr. Batista were provided by the Veteran, a VA psychiatric examination was conducted in September 2014, and a VA heart examination was conducted in January 2015.  The Board finds that the RO substantially complied with the July 2014 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Establishing service connection on a secondary basis is permissible as well. Disability that is proximately due to or the result of a service-connected condition may be service-connected.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran seeks service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to a service-connected right ankle disability or hypertension.  The Veteran's service medical records show that he complained of experiencing compulsive and emotional behavior with palpitations and insomnia in November 1978.  

A March 1981 VA examination diagnosed him as experiencing atypical depression.  A May 1981 VA psychological report diagnosed psychoneurosis.

The Veteran underwent VA examinations in September 2007 and March 2012, in which the examiners provided negative nexus opinions.   However, the Board determined both opinions were inadequate.  Specifically, the September 2007 VA examiner incorrectly noted there were no complaints or treatment during his military service or within one year thereafter and did not provide sufficient rationale for his negative nexus opinion in regard to secondary service connection.  The March 2012 VA examination was found inadequate because the examiner mentioned several times that the Veteran had sought private mental health treatment since 2007, but the records were not part of the claims file and thus not reviewed by the examiner.  

The September 2014 VA examiner diagnosed unspecified depressive disorder and a negative nexus opinion was provided for both direct and secondary service connection.  However, the examiner based his opinion on direct service connection, in part, on there being no evidence of psychiatric treatment during military service. However, the Veteran's service medical records show that he complained of experiencing compulsive and emotional behavior with palpitations and insomnia in service in November 1978.  The examiner also did not provide adequate rationale in regard to his opinion on secondary service connection.  Therefore, the Board finds this opinion to be inadequate and not probative. 

Moreover, at the Veteran's September 2007 VA examination, he reported his depressed mood started when he was discharged from the military.  The Board finds the Veteran's account of the onset of his psychiatric symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the Veteran's competent and credible statement, his current diagnoses on his VA examinations, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disability, diagnosed depression with anxiety, is warranted. 

II.  Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

This service-connected disability has been evaluated as 30 percent disabling pursuant to DC 7007 effective July 3, 2007.  38 C.F.R. § 4.104, DC 7007.  The current version of this diagnostic code has been in effect since October 6, 2006, and therefore encompasses the entire period on appeal.  71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100; 38 C.F.R. § 4.104, DC 7101, Note (3), supra.

Under DC 7007, a 30 percent rating is warranted if there is evidence of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, DC 7007.  A 60 percent rating is warranted if there is evidence of more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A total (100 percent) rating is warranted based upon findings of chronic congestive heart failure, or a workload of 3 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The particular unit of heart workload referenced above, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory finding of METs by physical testing cannot be achieved for medical reasons, an estimate by a clinical examiner of the level of activity (expressed in METs and supported by examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

December 2006 private treatment records show left ventricular ejection fraction of 65 percent.  

The Veteran underwent a VA heart examination in August 2007.  The August 2007 VA examiner diagnosed hypertension with secondary hypertrophic cardiomyopathy and noted evidence of other complications relating to hypertension as left ventricular hypertrophy.  In the February 2012 remand, the Board found the August 2007 VA examination inadequate as specific findings regarding METs were not made.

Pursuant to the February 2012 remand directives, a March 2012 VA examination was obtained.  The Board also found the March 2012 VA examination incomplete as it did not include any information regarding METs, and it appeared that those findings were not made.  

A December 2013 VA treatment record showed the maximum workload was 12.20 METs and the approximate ejection fraction was 67 percent.  January 2014 VA treatment records showed left ventricular ejection fraction normal at 60 to 65 percent.

The January 2015 VA examiner noted no congestive heart failure and interview-based MET test of 5 to 7 with fatigue. The examiner also noted the January 2014 echocardiogram showed left ventricular ejection fraction of 60 to 65 percent.

Based upon the above evidence, the Board finds that at no time throughout this appeal has the Veteran's service-connected heart disorder warranted a disability rating in excess of 30 percent.  The claims file shows no evidence of a more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, as required for an evaluation of 60 percent.

The Board has considered evaluating the Veteran's heart disorder under alternate diagnostic codes, but finds that none are for application.  The Veteran is already service-connected for hypertension, which is rated under a separate provision of the VA Rating Schedule.  38 C.F.R. § 4.104, DC 7101. Hypertensive heart disease was the only condition diagnosed at the Veteran's January 2015 VA heart examination and the January 2015 examiner specifically noted there was no myocardial infarction; cardiac arrhythmia; heart valve conditions; infectious cardiac conditions including active valvular infection (including rheumatic heart disease), endocarditis, pericarditis or syphilitic heart disease; or pericardial adhesions.
The Board finds that a disability rating in excess of 30 percent for hypertensive heart disease is not warranted.

C. Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating hypertensive heart disease contemplates the findings of left ventricular ejection fraction of 60 to 65 percent, his workload measured in METs, and fatigue.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Veteran is retired.  However, the Veteran did not claim that he was unable to work due to his hypertensive heart disease and the January 2015 VA examiner found that his heart condition had no impact on his ability to work.  As there is no evidence of unemployability due to the Veteran's service-connected hypertensive heart disease, the question of entitlement to a TDIU is not raised.


ORDER

Service connection for psychiatric disability, diagnosed as depression with anxiety, is granted.

Entitlement to a rating in excess of 30 percent for hypertensive heart disease is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


